:Tasha Rose Marsh (Pro Se Rppellant)To:Carol flnne Harley                                      16:16 12/11/17 ET Pg 2-25




                                                     CAUSE NO: 0917-00184-CV




                                                              IN THE
                                               NINTH COURT OF APPEALS
                                                            AT BEAUMONT




                                                     TASHA ROSE MARSH


                                                        Plaintiff-Appellant


                                                                v.
                                                                                                tC ! | 2317
                                               ROBERT CHRISTOPHER MARSH                      5**!:>}!"»*•«^ley
                                                                                          ...nt-- ',0|:I''-°IJ^
                                                       Defendant-Appellee




                                ON APPEAL FROM THE 258TH DISTRICT COURT
                       THE HONORABLE JUDGE ERNEST MCCLENDON, PRESIDING




                                               APPELLANT'S REPLY BRIEF




                                                                                        PRO SE LITIGANT
                                                                                       Tasha Rose Marsh
                                                                                 151 Country Wood Drive
                                                                                     Shepherd, TX 77371
                                                                              Telephone: (281) 419-7100

                                                   Oral Argument Requested




                                                                         12/11/2017 MON 16:25 [TX/RX NO 7328]      @002
:Tasha Rose Marsh (Pro Se flppellant)To:Carol Anne Harley                                       16:16 12/11/17 ET Pg 3-25




                                       IDENTITY OF PARTIES AND COUNSEL

                     Pursuant to Texas Rule of Appellate Procedure 38.1(a), Appellant presents
              the following list of all parties and names and addresses of its counsel:



                                                            NO. DV13,774



              Appellant/Plaintiff:                             Counsel:
              Tasha Rose Marsh                                 Tasha Rose Marsh
                                                               151 Country Wood Drive
                                                               Shepherd, Texas 77371
                                                               Telephone: (281) 419-7100


              Respondent:
              The Honorable Judge Ernest McClendon
              258th Judicial District Court
              San Jacinto Court Building
              1 State Hwy 150
              Coldspring, Texas 77331




              Appellee/Defendant:                              Counsel:
              Robert Christopher Marsh                         Seth Evans
                                                               507 N. Washington Ave.
                                                               Livingston, TX 77351
                                                               Telephone: (936) 327-0232




              AND IN THE INTEREST OF:

              A.M.M., S.J.M., S.W.M., A.R.M., H.S.M.,
              J.S.A.M., AND E.L.B.M., CHILDREN




                                                                           12/11/2017 MON 16:25 [TX/RX NO 7328]     @003
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                           16:17 12/11/17 ET Pg 4-25




                                                  INDEX OF AUTHORITIES




              Statutes


              Tex. Fam. Code §6.305(a)(l)(2)                                  5,8

              Tex. Fam. Code §153.001(a)(l)(2)(3)                             12,13,14,15,18

              Tex. Fam. Code §153.002                                         12,13,15

              Tex. Fam. Code §153.134(b)(1)(A)                                14

              Tex. Fam. Code §153.192(A)                                      14




                                                                12/11/2017 MON 16:25 [TX/RX NO 7328] ©004
Tasha Rose Marsh (Pro Se flppel1 ant)To:Carol flnne Harley                            16:18 12/11/17 ET Pg 5-25




                                                    TABLE OF CONTENTS




              IDENTITY OF PARTIES AND COUNSEL                                                     2

              INDEX OF AUTHORITIES                                                                3

              TABLE OF CONTENTS                                                                   4

              STATEMENT OF THE CASE                                                               5

              STATEMENT REGARDING ORAL ARGUMENT                                                   6
              INTRODUCTION                                                                        7

              LEGAL ARGUMENT                                                                     12
                  I. INDISCRETION                                                                12

                  II. FALSE ALLEGATIONS                                                          18

                  III. DE NOVO REVIEW                                                            19

              CONCLUSION                                                                         22

             CERTIFICATE OF COMPLIANCE                                                           24

             CERTIFICATE OF SERVICE                                                              24




                                                                12/11/2017 MON 16:25 [TX/RX NO 7328]     ©005
:Tasha Rose Marsh (Pro Se flppe11 ant)To:Carol flnne Harley                                    16:19 12/11/17 ET Pg 6-25




                                                  STATEMENT OF THE CASE




              Utilizing Texas' Long-Arm Jurisdiction (Tex. Fam. Code §6.305(a)(1), (2)), Appellant Tasha
              Rose Marsh brought a civil divorce action against Appellee, Robert Christopher Marsh, after
              he fled the state of Texas with the couple's seven children for his parents' home in Florida.
              Robert Christopher Marsh counter-sued after a mediation process in which couple attempted
              to reconcile the marriage. Robert Christopher Marsh was awarded right to determine
              residency of children and returned with them to his parents' home in Florida.




              Respondent:                                      The Honorable Judge Ernest McClendon, 258th
                                                               Judicial District Court,

                                                               San Jacinto County, Texas.




              Respondent's Action:                             April 26, 2017, the trial court entered final
                                                               judgment allowing appellee, Robert
                                                               Christopher Marsh primary managing
                                                               conservatorship with joint custody, but with
                                                               the right to determine residency without
                                                               geographic restriction.




                                                                   12/11/2017 MON 16:25 [TX/RX NO 7328] g]006
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                 16:20 12/11/17 ET Pg 7-25




                                    STATEMENT REGARDING ORAL ARGUMENT




              Pursuant to TRAP RULE 38.1(e) Appellant included a request for Oral Argument and in her
              initial Brief and in compliance with TRAP RULE 39.7 that request was made on the front
              cover of her Brief.




                                                                  12/11/2017 MON 16:25 [TX/RX NO 73281        ®007
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:21 12/11/17 ET Pg 8-25




                                                         INTRODUCTION




                      The continued purpose of this Appeal is to demonstrate how rulings by the Honorable
              Judge Ernest McClendon at the 258th Judicial District Court with regard to conservatorship
              and visitation of Appellant Tasha Rose Marsh's seven children were made without respect to
              law and factual evidence and therefore constitutes and warrants a de novo review and

              reversal.



                      During the Lower Court proceedings, Mrs. Marsh—a loving mother who sacrificed her

              career, energy, college, and eighteen years of her life to bear, raise, and homeschool seven

              children and serve as a dutifui housewife—was railroaded by a sustained, multifaceted

             campaign of character destruction not just by her husband but by his family as well. In
             capsule:


                  •   She was railroaded by false allegations of child abuse by Appellee, a vindictive
                      husband working in concert with the couple's two rebellious teenagers, A.M.M. and
                      S.W.M., to marginalize and belittle Mrs. Marsh and create an environment of open
                      disobedience that reached critical mass when Appellant's two teenagers physically
                      attacked her. Appellee orchestrated this event by encouraging the two teens to freely
                      defy their mother and he utilized it as the lynchpin in influencing the Lower Court's
                      ruiing. Appellee told police officers his wife was "attacking the children" when in

                      reality she merely disciplined them for striking her, twisting her arm, and stealing
                      her cell phone and threatening to drop it in a toilet. After two officers arrived, they
                      assessed the situation and spoke with the couple and their two teenagers and found
                      no wrongdoing. Appellee was told specifically to stop undermining his wife's authority
                      and let her discipline her children. This was not Appellee's anticipated outcome and




                                                                     12/11/2017 MON 16:25 [TX/RX NO 7328] ®00S
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:21 12/11/17 ET Pg 9-25




                      therefore he called a third police officer to the residence the following morning.

                      Appellee was clearly not seeking justice, he was seeking a result in his favor.

                  •   She was railroaded economically when Appellee unexpectedly stole away with the

                      couple's seven children to his parents' home 1000 miles away leaving her penniless,
                      under a mountain of mortgage debt, and having to ask for money from her church

                      family and father to retain legal counsel and use Texas' "long arm statute" (Tex.
                      Fam. Code §6.305(a)(1), (2)) to force him to return her children to Texas.

                  •   She was railroaded by Appellee's family who played an active, hostile role in the
                      divorce proceedings, in particular Appellee's father, who testified against Mrs.
                      Marsh's character in court even though the in-laws lived across the country and had
                      less than peripheral          involvement or knowledge about Appellee/Appellant's
                      relationship other than what Appellee told him. Appellee's aunt played a similar role,
                      acting as his legal counsel and encouraging separate false allegations made against
                      Mrs. Marsh —allegations rejected in Florida court. Appellee's family were making a
                      flagrant, undisguised play for her children. Mrs. Marsh was not involved in a divorce

                      with Appellee, but effectively his entire family, who put their resources and witness
                      testimony at the service of co-opting her children.




                      As this Appeal will demonstrate, all of the above combined to create a perfect legal
             storm whereby Mrs. Marsh lost all seven of her children through the indiscretions of a Lower
             Court Judge who, although ostensibly well-meaning, executed his duties in what must be
             the very definition of arbitrary and unreasonable with respect to the statues and traditions
             of Texas Law. Judge McClendon allowed two rebellious teenagers, one of which he found
             "very, very angry" (R.R. p. 167) and "definitely" thought "needs counseling"-which he in
             fact ordered for the two teenagers (R.R. p. 167)-to effectively run the legal show in what
             cost Appellant all of her children resulting in their removal by Appellee to a distance




                                                                     12/11/2017 MON 16:25 [TX/RX NO 7328] @009
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                     16:22 12/11/17 ET Pg 10-25




              equivalent to that of London to Rome. Furthermore, Judge McClendon ruled that Mrs. Marsh

              should have less-than-standard visitation, as if it were an example of impartial and

              reasonable adjudication, much less realistic, for a mother of seven to drive 2000 miles

              round-trip to get her children once monthly for weekend visitation, standard or not.


                       In his rebuttal, Appellee sustains this campaign of character destruction, a mixed

              bag of open and covert methods including raising false accusations, planting rumors, and

              manipulating information. At one point, Appellee plays judge and jury by pronouncing Mrs.

              Marsh guilty as charged for "felony injury to a child" (p. 3), a false allegation made by

              Appellee and later no-billed by a Grand Jury. Appellee banishes the presumption of

              innocence by stating Mrs. Marsh "was arrested for felony injury to a child on October 25,

              2016." Not alleged felony injury to a child... 6th Amendment to the U.S. Constitution and a

              fair and speedy trial be damned. That the record for this serious charge—the lynchpin of

              Appellee's case and the Lower Court's ruling—is set straight later in his rebuttal (p.14) is a

              moot point as the table has been set. Opening his rebuttal by insinuating Mrs. Marsh is a

              felon guilty as charged of child abuse should serve to cast a stark light on the methods of

              character assassination utilized against Appellant in the Lower Court proceedings and
              continue to be tactically employed as the case finds itself before the Court of Appeals. Even

              as Appellee suddenly discovers the word "allegations" (p. 14), one page later Mrs. Marsh is

              back at the mercy of frontier justice as he states "even if the evidence of Appellant's abuse
             was not supposed to be taken into consideration" (p. 15). What abuse? The so-cailed

             "abuse" Appellee found at the end of the magic rainbow long before Mrs. Marsh had her day
             in court and was found innocent of the alleged abuse manufactured and foisted upon her by
             the Appellee? If this disingenuous half-truth and wordplay cannot pass freshman journalistic
             standards, what place has it in a court of law other than to undermine the truth?


                      It is difficult to separate Appellee's legal arguments from the ad hominem attacks

             woven into his rebuttal. Appellee states that after 18 years of marriage, seven children and




                                                                    12/11/2017 MON 16:25 [TX/RX NO 7328] ®010
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                     16:23 12/11/17 ET Pg 11-25


                                                                                                           10



              five miscarriages, 17 years of childrearing, homeschooling and being a housewife, Mrs.

              Marsh suddenly has "a pattern and history of bad behavior and poor parenting" (p.6). She

              has suddenly become "violent towards Appellee and the parties' children" and then "been

              arrested" (p.2). In addition to being "abusive" to all in the household, Appellee states "she

              was difficult to live with" and "the children wanted nothing to do with her" (p. 12), In fact,

              she flat out puts "the children in emotional and physical danger" (p. 20) and their house,

              which Appellee had occupied for half-a-decade and only recently left, is now "infested with

              fleas" and has "water leaks." Appellee does everything but invoke the Spanish Inquisition
              and designate their family home of half a decade the Amityville Horror. Comically, Appellee

              drafted his "J'accuse...!" rebuttal the very moment Mrs. Marsh—heretofore the child-beating

              felon jailbird according to Appellee—had possession of their four youngest children for the

              recent 2017 Thanksgiving holiday at the behest of the Appellee and at the very house he

              smears as a flea-bitten, water leaking house of abuse and horror! It should also be noted

             that this past summer Appellee let the same youngest four children spend two months of

             summertime vacation with their mother at the same house "infested with fleas" and "water

              leaks" and with this very same mother whom Appellee condemns as an "emotional and

              physical danger" to the children.


                      If being characterized as an "emotional and physical danger" to her children (who
             Appellee happily turns over for months) is not enough, Mrs. Marsh is furthermore vilified as

             inept. Although she has homeschooled their seven children for seventeen years, Appellee is
             now worried because, as he puts it, she has "no specific degrees or experience other than

             what she had done with the children in the past" (p. 11). In fact, she plainly just does "not
             do a good job of being a hands on parent" and "the children often had to fend for

             themselves when in her care" (p.12). Mea culpa! Somehow ail of Mrs. Marsh's children

             learned to read while in "in her care" and were never held behind for the better part of
             twenty years during Mrs. Marsh's homeschooling of them. In fact, they excelled under her




                                                                    12/11/2017 MON 16:25 [TX/RX NO 7328] @1011
:Tasha Rose Harsh (Pro Se flppelI ant)To:Carol flnne Harley                                      16:24 12/11/17 ET Pg 12-25


                                                                                                             11



              tutelage. Yet the portrait Appellee paints for the Court is one of Les Miserables street

              urchins at the mercy of passers-by; guttersnipes eating green onions growing In the yard

              while their mother tells them to eat cake and has her nails done. What Appellee fails to

              mention Is that he is a work-from-home house-husband, so the children were never simply

              "in her care" nor "had to fend for themselves," they were in fact in his care as well, 24x7,

              year after year.


                       Finally, Appellee plays the last character assassinating card in his brief: Mrs. Marsh,

              the "violent" "abusive" "difficult to live with" cheating guilty-until-proven-innocent felon with

              "a pattern and history of bad behavior and poor parenting" who puts "the children in

              emotional and physical danger" in her flea-infested water-leaking house.... Mrs. Marsh

              plainly just does not care about getting her children because "Appellant did not file her

              Petition for Divorce seeking custody of the parties' children until February 9, 2016

              approximately three months after the parties separated and Appellee moved with the

              children to Florida" (p. 2).         The reason for this is because Appellee, the parties' sole

              breadwinner for 18 years, abandoned her and left her penniless with their $125D/month

              mortgaged property, utility and credit card bills, and a broken down car. Mrs. Marsh, who

              had only spent her entire adult life raising and schooling their children, possessing no other

              skill set than those of "mother" and "housewife," had to go out and look for work, lean on

              the goodwill of her church to help keep the lights on, and it took those months to financially

              obtain the funds to secure legal counsel to file for Divorce. Appellee's rebuttal is a virtual

              North Korea loaded with Weapons of Mass Distraction.


                      The matter at hand is to reexamine the court ruling for indiscretion with respect to

              the Lower Court, not to sling mud nor plumb the symptoms of a marriage in a downward

              spiral, actions Appellant believes obscure and detract from the facts and law needed to

              resolve the Appeal at hand. It is less the concern of Mrs. Marsh that Appellee intentionally

              inserted these emotionally sensational, denigrating characterizations and half-truths for this




                                                                        12/11/2017 MON 16:25 [TX/RX NO 7328]         @)012
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:25 12/11/17 ET Pg 13-25


                                                                                                            12




              purpose, more her belief that the issues in the Appeal are better served by putting on a

              business face and not war paint. To wit: Did the Honorable Judge Ernest McCiendon

              reversibiy err in seizing all seven of her children and giving full residential custodial powers

              to Appellee without regard to geographic restriction? Did Judge McCiendon make a snap

              decision based on emotion and/or insufficient evidence that qualifies as arbitrary and

              unreasonable with respect to Texas' statues, legal traditions, and the opinion of the Ninth

              Circuit Court of Appeals?




                                                       LEGAL ARGUMENT




              I. THE DISTRICT COURT EXHIBITED ARBITRARY AND IRRATIONAL INDISCRETION                        BY

              GRANTING APPELLEE RESIDENTIAL CUSTODY WITHOUT GEOGRAPHIC RESTRICTION AND

              ALLOWING CHILDREN TO BE REMOVED TO FLORIDA



                      On the issue of the children being removed from their mother 1000 miles away to

              Florida, a ruling completely at odds with any sober interpretation of co-parenting with

              respect to Tex. Fam. Code §153.001(a)(l)(2) and best interest of the child under Tex. Fam.

              Code §153.002, Appellee concedes he gave the Trial Court "conflicting evidence" (p. 11)

              and on this point Appellant agrees. Appellee admitted to the Trial Court he works from

              home over the Internet (R.R. p, 67) and can do so from anywhere with an Internet

              connection. Ergo, Appellee's desire to remove the children from their mother across the

              country was in no way influenced by better job opportunity, pay, or the advancement of his

              career. For years Appellee stayed at home to work rather than commuting into the nearby

              fourth-largest city in the United States, Houston, and thriving in a department or business

              unit as part of a team or management. Appellee had aspirations to be a comic book artist

              and this stay-at-home, telecommuting house-husband arrangement was conducive to this




                                                                      12/11/2017 MON 16:25 [TX/RX NO 7328]          0013
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:26 12/11/17 ET Pg 14-25


                                                                                                           13




              pursuit. Appellee could move to Canada, Florida, Zimbabwe or choose to stay in Texas, in

              no way would his work situation change or be impacted. In fact, Appellee TWICE admitted

              to the Trial Court that the children's homeschooling regime in Florida was "identical" (R.R.

              p.89) to the programs that the children were previously doing in Texas with their mother.

              So what underlying motive would Appellee have to remove the seven children a thousand

              miles away from their home and mother—the distance from London to Rome—which of his

              own admission in no way advanced his career or financial standing nor the children's

              education, which he twice admitted was "identical" to that provided by Mrs. Marsh? A: It

              was less a run to Florida, more a run into the arms of his enabling mother and father, which

              Appellee admits was the driving reason (R.R. p. 69) for his desire to abandon his home and

              property and wife in Texas where he had set down roots for years with his Mrs. Marsh and

              their seven children. It should also be noted that just prior to the divorce proceedings

              Appellee declared bankruptcy          (Case Number 15-32593, Southern District of     Houston

              Division, Judge Karen Brown presiding) after years of mismanaging his finances and

              spending beyond his means. One may logically construe this as a bankrupt middle-aged

              father of seven fleeing his wife and mortgaged property to live in his parents' basement

              under the pinions of their wings. However, Appellee's bankruptcy only facilitates his ability

              to keep the children in their home state, not hinder it. By abandoning his creditors and

              financial obligations, Appellee had no pressing need for his parents' financial and residential

              resources, a key point to consider in the Lower Court's conservatorship decision with regard

              to Tex. Fam. Code §153.001(a) 1-3 and §153.002. When Appellee admits he wants the

              Court to give him "the authority to move the children to Florida" so that he could "have

              help" from his parents (R.R. p. 69), what "help" does he specifically mean? Appellee wiped

              his debt slate clean! Homeschooling the children? He believes that is "identical" to what Mrs.

              Marsh provided the children. Work? He can theoretically do his job from a Starbuck's with

              Wi-Fi in Katmandu.




                                                                      12/11/2017 MON 16:25 [TX/RX NO 732S]          ®014
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:27 12/11/17 ET Pg 15-25


                                                                                                           14



                      More telling than Appellee's strange call for help a thousand miles away however, is

              Appellee's view on co-parenting. When pressed on this matter with a hypothetical situation

              where either Appellant or Appellee could move the children across the country (R.R. p.71),

              he hedges with contradictory albeit self-serving responses:


              "COUNSEL: But either way, if you live in Florida, either she has to move. If she moved to

              Wisconsin, you would have to move; is that correct?


             APPELLEE: Yes.



              COUNSEL: So the only way that y'all could effectively actually be co-parents is for the Court

             to require y'all to be in one location?


             APPELLEE: I would say no. "


                      This disingenuous and seemingly-confused response by Appellee is exemplary of the

             "conflicting evidence" he concedes in his rebuttal he gave the Trial Court. Appellee must

             twist himself to pay lip service to Texas' co-parenting Public Policy in Tex. Fam. Code

             §153.001(a)(l)(3), but catch and correct himself in a Tour de France of backpedaling when
             that policy conflicts with his aims to move the children four states away. Appellee believes
             the winning residential custodian should have the power to move cross-country and the
             loser should move accordingly—in the best interest of co-parenting of course!—but any
             ruling geographically restricting him and the seven children to their home state of Texas,
             and concomitantly their mother, is somehow not conducive to co-parenting! Texas courts

             routinely geographically restrict parents (Tex. Fam. Code §153.134(b)(1)(A)) and even
             parents appointed possessory conservator may be geographically restricted (Tex. Fam,

             Code §153.192(A) "Unless limited by court order..."), Appellee clearly has no interest in co-

             parenting in the slightest. His goal is trading in the children's mother for his parents and
             preempting her altogether. In effect, he is saying: Yes I will move to Wisconsin in the

             interest of co-parenting if she wins, no I don't think I should be restricted to the state they




                                                                    12/11/2017 MON 16:25 [TX/RX NO 7328]           ©015
:Tasha Rose Marsh (Pro Se flppel1 ant)To:Carol flnne Harley                                     16:28 12/11/17 ET Pg 16-25


                                                                                                            15



              were raised in for the past seventeen years so they can be near their mother if I win. It is

              the cross-examination equivalent of "Do as I say not as I do."


                       Contrary to Appellee's accusation that "there was sufficient evidence in the record to

              support the position that Appellant was not a parent that had shown the ability to act in the

              best interests of the children" (p. 13), no one individual has shown more personal sacrifice

              than Mrs. Marsh in devoting her entire life as a mother to "act in the best interest of the

              child" (Tex. Fam. Code §153.002)—seven children to be exact—for the past seventeen

              years! She bore them, breast fed all seven, taught them to read, and has shown the utmost

              selfless care toward training their faith in God, nutritional health, emotional health,

              education, and well-being. The Lower Court did not just arbitrarily show indiscretion in its

              application of Tex. Fam. Code §153.001(a)(l)(3), its legal public policy obligation to "assure

              that children will have frequent and continuing contact with parents" and "encourage

              parents to share in the rights and duties of raising their child after the parents have

              separated or dissolved their marriage." By allowing Appellee the sole power to relocate the

              couple's seven children 1000 miles away from their mother simply to be close to now-doting

              grandparents whose role for the last seventeen years regarding the children has been

              tangential at best, the Lower Court obliterated Tex. Fam. Code §153.001(a)(l)(3). It should

              be noted that Judge McCiendon did not just reversibly err with respect to Texas statutes and

              guiding principles in an unreasonable and arbitrary manner, Judge McCiendon did so while

              throwing impartiality to the wind. While making a snap decision on residential custody
              during his interview of the teenagers he went on to characterize as emotionally unbalanced
              (R.R. p. 167) and "angry, very angry," Judge McCiendon regrettably apprises Mrs. Marsh's
              teenagers of this information in a decidedly unprofessional manner (R.R. p. 147):

              "THE COURT: And, of course, y'all both indicated y'all love Florida, too. So I just want to
              know if y'all have a spare bedroom where I can come down there during the summer."




                                                                      12/11/2017 MON 16:25 [TX/RX NO 7328] @]016
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                     16:29 12/11/17 ET Pg 17-25


                                                                                                          16




                      What place this whimsical, personal statement has in a Trial Court proceeding by a

              Magistrate removing seven children from their mother of seventeen years based upon the

              statements of two rebellious teenagers is confounding. After Judge McCiendon is told by one

              daughter, SJ.M., "It's nice. You should" he closes with "I wish I could. Well, look, I'm going

              to rule for your dad to have custody of y'all." (R.R. p. 147). Does Judge McCiendon also long

              to see Disney World during his imaginary summer stay in his "spare bedroom" in Florida

              with Mrs. Marsh's children? Unfortunately however, this is the SECOND TIME in the Court

              Record that Judge McCiendon has expressed his wishes for this. The first occurs in the

              earlier interview with Mrs. Marsh's son, S.W.M. (R.R. p. 144):


              "THE COURT: Do you like living down there in Florida?


              S.W.M.: Yes, sir.


              THE COURT: Is the weather down there real nice?



              S.W.M.: Yeah, usually.


              THE COURT: Do you have a spare room, then? I might come down there."




                      One can fathom Judge McCiendon, a septuagenarian, being partial to Florida—a

              Mecca for elderly retirees, 'God's Waiting Room' so to speak. One can comprehend Judge

              McCiendon being biased to the children's grandparents, who are in fact elderly retirees, to

              their mother of seventeen years' expense. In his brief interview with the teenagers the only

             substantive detail given about either grandparent is that the grandmother "makes the best

             spaghetti" (R.R. p. 137). Should Mrs. Marsh and her former mother-in-law have a cook-off

             to see whose spaghetti wins residential custody? In all seriousness, did the Lower Court

             consider how many of the seven children's dirty diapers Appellant has changed versus her

             mother-in-law? One can understand the partiality, but one cannot define a Lower Court




                                                                      12/11/2017 MON 16:25 [TX/RX NO 7328]        ©017
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                        16:30 12/11/17 ET Pg 18-25


                                                                                                              17



              judge, or any judge, pining for a "spare bedroom" in Florida with two rebellious teenagers

              craving to run away from their legitimately disciplining mother as reasoning, impartial, and

              exemplifying judicial discretion.         These capricious statements belie Appellee's assertions

              that the Lower Court did not act arbitrarily. What could be more arbitrary?


                       In capsule: after filing Chapter 7 bankruptcy, Appellee stole away with the couple's

              children in the night to his parents' home requiring Mrs. Marsh to file for divorce and force

              him back. During the Lower Court proceedings, what were Appellee's good faith reasons for

              wanting to move the children 1000 miles away? Work opportunity? No. Better pay? No.

              Children's education? He twice admitted that their homeschooling was "identical" to what

              their mother provided for them. Texas statutes and the guiding rules and decisions function

              to encourage the parties to live close to one another to best facilitate the opportunity for the

              parents to "co-parent" with one another and to lessen the transportation burden on both

              parties. Appellee had discarded his debt and ditched his creditors via Title 11 of the United

              States Bankruptcy Code. As part of the Divorce Settlement he signed over the couple's
              house and property to Mrs. Marsh, making her responsible for the $114,000 mortgage and
              property taxes, effectively papering over the last of his financial obligations. Appellee, debt

              free and still working the same online job workable from anywhere with an Internet

             connection, had absolutely no compelling, substantive reason for requesting the Lower

             Court to grant him full residential custody of the children without regard to geographic
             restriction. For its part, the Lower Court based its decision on a brief exchange with the two

             teenagers who had attacked Mrs. Marsh for disciplining them, two teenagers for whom the

             move to Florida was merely a Golden Ticket to run away from their mother. During their
             interview the Lower Court absurdly hears grandmother's spaghetti and nice weather as

             among its reasons to strip Mrs. Marsh of her seven children. The fractious teenagers, Judge
             McCiendon tells Mrs. Marsh afterwards, "like the weather" (R.R. p. 158), they "like living
             with their grandfather and their grandmother" and that "I don't have any problem, you




                                                                         12/11/2017 MON 16:25 [TX/RX NO 7328]         ®018
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                      16:31 12/11/17 ET Pg 19-25


                                                                                                            18




              know, finding that the father should be the managing conservator and that you should have

              the minimum amount of visitation." If this is not arbitrariness, if this is not an unreasonable

              example of indiscretion in the eyes of Texas jurisprudence, then Appellant begs to know:

              what is?



                       Geographic restrictions are a common occurrence in Texas divorce proceedings. Does

              "beautiful weather" and grandma's "great spaghetti" and an elderly judge's waking

              daydreams of a "spare bedroom" next to minors in Florida abrogate the rights of Texas

              mothers and fathers with regard to the Parent-Child Relationship in Texas Family Code

              Section 153.001(a)(l)(2)? Appellant beseeches the Higher Court: Reverse and remand.


              II. THE DISTRICT COURT ERRED BY CONSIDERING UNFOUNDED, UNPROVEN, AND

              ULTIMATELY FABRICATED ALLEGATIONS OF CHILD ABUSE AGAINST APPELLANT


                      In his rebuttal Appellee states that the Appellate Court "may reverse the trial court's

              decision only if it is arbitrary and unreasonable" and "may set aside a verdict only if the
              evidence supporting it is so contrary to the overwhelming weight of the evidence as to be

              clearly wrong or manifestly unjust" (p. 8). Appellant completely agrees. In the case of the

              false child abuse allegations leveled against Mrs. Marsh, which hung over the Trial Court like

              an ominous black cloud, it was not the nature of the evidence but rather the seriousness of

              the charge that prejudiced the Lower Court against Mrs. Marsh and unjustly impacted the
              proceedings.


                      Contrary to assertions made by Appellee, there was no "significant evidence" that

              Mrs. Marsh "had been abusive to the children (p. 12)." Mrs. Marsh was NOT and is NOT an

             abusive mother.         Exactly which children, what abuse, and the nature of any evidence
             Appellee never bothers to mention in his rebuttal, he merely parenthetically tacks on some
             page references to the divorce transcripts to the effect of Mrs. Marsh was "abusive to the

             children," go see for yourself. What we are led to is testimony from the Appellee himself




                                                                     12/11/2017 MON 16:25 [TX/RX NO 7328] ©019
Tasha Rose Marsh (Pro Se Flppellant)To:Carol flnne Harley                                     16:32 12/11/17 ET Pg 20-25


                                                                                                          19




              during their bitterly contested custody dispute that the couples' 17-year old daughter, at

              that point ensconced in Florida with her siblings, was "physically violent," "throwing up,"

              and "spending the evenings crying" having "nightmares" at the thought of seeing their

              mother for Christmas (R.R. p. 84). Their 14-year old son, Appellee states, was also "crying

              a lot." In fact, according to Appellee, all seven children were exhibiting "similar symptoms

              before the visit" (R.R. p.85). We are asked to believe that over a half-dozen children aged

              toddler to teenager—up until that point raised and homeschooled all their lives by their

              mother—were "exhibiting" "physically violent" Exorcist-like symptoms before a visit with her

              for the Christmas holidays. Ironically, or some might say comically, in spite of ail of

              Appellee's portrayal of children vomiting, crying, dreading, and suffering nightmares about

              seeing Mrs. Marsh, five of Appellee's seven children loaded up and spent that Christmas

              with their mother in Texas. The focus now will be on the two teenagers who chose not to

              participate—Mrs. Marsh's eldest daughter, A.M.M., and her eldest son, S.W.M.—and how

              they were instructed by Appellee to openly disobey their mother, which they did to the

              extent of physically assaulting her, requiring Mrs. Marsh to discipline them, an event

              orchestrated by Appellee and used as manufactured, phony "evidence" of child abuse, This

              incident became the central gear turning all the other gears in Mrs. Marsh's divorce

              proceedings.


              III. APPELLANT HAS STANDING FOR A DE NOVO REVIEW OF TRIAL COURT'S DECISION

              WITH REGARD TO MANAGING CONSERVATORSHIP



                      Appellee's brief is overloaded with cut-and-paste boilerplate essentially treating

             standards of review as meaningless save for buttressing his position that the Appellate

             Court is little more than a rubber stamp for the Trial Court (p. 8, 9, 10). However, it is the

             job of Appellate Courts to review Lower Court opinions and standards of review guide the

             Appellate Court in determining the level of error the Trial Court committed and whether that

             error should form the basis for reversal. Appellant believes that since the Trial Court




                                                                    12/11/2017 MON 16:25 [TX/RX NO 7328]          g]020
:Tasha Rose Marsh (Pro Se flppe11 ant)To:Carol flnne Harley                                           16:33 12/11/17 ET Pg 21-25



                                                                                                                  20




               reached a legal conclusion based on uncontested flimsy and indeed confected "evidence"

              [READ: spurious allegations] of child abuse, the Appellate Court should review the Trial

              Court's decision de novo.



                       Due to the fast pace of the Trial Court proceedings, the amount of useful information

              the trial judge received was limited. Appellant's divorce trial focused on logistics, witness

              preparation,      cross-examination        of   adverse   witnesses,   and   numerous   unanticipated

              questions of law and, of course, the interview of Mrs. Marsh's teenagers, Consequently, the

              Trial Court Judge ruled on those issues with neither extended reflection or extensive

              information. In contrast to the hurried schedule of the Trial Court Judge, Appellate Judges

              who review the Lower Court's factual findings de novo can focus more of their time to taking

              a "hard look" at those factual determinations.                 On the issue of conservatorship of

              Appellant's seven children, it is glaringly evident (R.R. p. 157-158) the Trial Court gave the

              overwhelmingly weight of its decision to statements made by the teenagers whom Appellant

              loves deeply, but concedes were alienated from her by Appellee:


              "THE COURT: Okay. The Court has had a visit with all three children individually and then I

              brought them in as a group. And in view of that, I think it's imperative that the father

              would be the managing conservator. And the older children have indicated they would like

              to have not much visitation. They don't feel like they need much visitation. And I don't

              think -- ma'am, I don't think they would even welcome any visitation. Now, the younger

              children, of course, I haven't talked to them, but I believe they are different. The older

              children have too many past memories of bad times. And for whatever reason, Mrs. Marsh,

              they do attribute those bad times to you and not to their father. So I don't have any

              problem, you know, finding that the father should be the managing conservator and that

              you should have the minimum amount of visitation, even so much so that maybe you

              should have visitation supervised."




                                                                             12/11/2017 MON 16:25 [TX/RX NO 7328]         ©021
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                       16:34 12/11/17 ET Pg 22-25


                                                                                                            21



                      As exhaustively detailed in Appellant's original brief, two of these teenagers were

              involved in a physical altercation with their mother engineered by Appellee who openly told

              them to disobey their mother and ignore her authority. Appellee pounced upon this

              altercation to make claims of child abuse, accusations of which two responding police

              officers deemed false after having inspected and interviewed all parties and the children.

              Operating on advice from Florida, Appellee called police again the following day and the

              responding officer was more receptive and he arrested Mrs. Marsh. These charges were

              ultimately No Billed by a Grand Jury of San Jacinto County on May 19, 2017 and rejected by

              a unanimous jury on October 19th, 2017 after mere minutes of deliberation and after

              hearing a full day of testimony from the two teenagers and Appellee, who unraveled under

              cross-examination into a mess of conflicting testimony and—in the case of Appellee—did his

              cause no service with an embittered, imperious and condescending demeanor. The

              proverbial stake in Appellee's heart came when he defiantly told the Court he did not

              intervene when his children became physical with his wife after she seized their computers

             and in fact had earlier instructed them to do so. Appellee, who at the time of the altercation

             was staring at the very real possibility of Child Support orders for seven children and

              Maintenance to Appellant, also referred to the day Mrs. Marsh was arrested as "a very
             important day,"


                      It took a Court and Jury in Coldspring an entire day of hearing testimony from the

             teenagers and Appellee to decide on a misdemeanor, it took Judge Ernest McCiendon mere

             minutes with the same two teenagers to justify conservatorship of all of Appellant's children

             with full knowledge they would be taken 1000 miles away and effectively terminate the

             parent-child relationship with Mrs. Marsh and her children, including the four youngest who

             had absolutely nothing to do with the altercation involving her and her eldest son and

             daughter. Two rebellious teenagers' view of their mother fail to justify such a tragic
             outcome. When compared to the gravity of ending a parent-child relationship, reasons such




                                                                     12/11/2017 MON 16:25 [TX/RX NO 7328]           ©022
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                       16:35 12/11/17 ET Pg 23-25


                                                                                                            22




              as grandma's spaghetti and the "beautiful weather" in Florida are trivial. Far, far more

              insidious is the fact that Appellee, on his own admission, had alienated the teenagers from

              Mrs. Marsh, instructing them to openly disregard her authority. This miscarriage of justice

              should not be papered over and explained away with arcane references to obscure cases

              such as those littered throughout Appellee's brief like so much glitter among the chicken

              feed; over a dozen citations including that classic of conservatorship determination, Butnaru

              v. Ford Motor Co. Every case before the Appellate is unique and it has been Appellant's

              stance in the spirit of this Appeal that this case requires no minute sifting through

              complicated facts or everything-and-the-kitchen-sink esoteric references to far-flung cases

              and decisions of a myriad of courts. The Appellate Court is not the sum of a handful of court

              cases, it is a living, working reality.




                                                            CONCLUSION




                      The Lower Court was not familiar with the law or criminal proceedings. It lacked the

             experience and skill that can see the evidence behind the evidence. It was drowning in

              prejudice and acted according to what it admittedly saw as the credible desires of two

             "angry, very angry" fractious teenagers. Impressed, full of respect for these teenagers, it

             accorded too much importance to fragile allegations that were leveled against the accused

             for the purpose of removing all seven of her children 1000 miles away. For surely it might

             have been predicted with certainty that, if the Grand Jury's No Bill and the misdemeanor

             trial had taken place before the divorce proceedings, Mrs. Marsh would now be in possession

             of her children.



                      Whereas in the final analysis of the accusations against Mrs. Marsh nothing remains

             standing and setting aside the judgment of the Lower Court leaves nothing that can be




                                                                      12/11/2017 MON 16:25 [TX/RX NO 7328]          ©023
Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                   16:35 12/11/17 ET Pg 24-25


                                                                                                        23




              considered to be a crime or misdemeanor; therefore by applying the standard of review

              applicable to de novo, no reference to another court should be pronounced.


                      For the foregoing reasons, the judgment of the Trial Court should be reversed and

              the case remanded for de novo review of the Lower Court's decision. Appellant specifically

              and respectfully requests that Appellee, Robert Christopher Marsh, be immediately ordered

              to return with their seven children to Texas and be geographically restricted to the State

              and that Appellant Tasha Rose Marsh be named Managing Conservator of the four youngest

              children, A.R.M., H.S.M., J.S.A.M., and E.L.B.M.


                                                                      Respectfully Submitted,


                                                                      BY: /s/ Tasha Rose Marsh

                                                                      151 Country Wood Drive
                                                                     Shepherd, TX 77371
                                                                     (281) 419-7100
                                                                     tasharosemarsh@gmail.com


                                                                     Tasha Rose Marsh

                                                                     Pro Se Appellant
                                                                     December 11, 2017




                                                                   12/11/2017 MON 16:25 [TX/RX NO 7328]         1^024
:Tasha Rose Marsh (Pro Se flppellant)To:Carol flnne Harley                                    16:36 12/11/17 ET Pg 25-25


                                                                                                          24




                                             CERTIFICATE OF COMPLIANCE




                       Pursuant to TRAP 9.4(i)(2)(C) the number or words in this computer generated Reply
              Brief does not exceed 7,500 words.




                                                CERTIFICATE OF SERVICE




               As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I, Tasha Rose
               Marsh, certify that I have served this APPELLANT'S REPLY BRIEF on all other parties which
                                     are listed below on December 11th, 2017 as follows:


              Appellee; Robert Christopher Marsh
              1226 South East Palm Beach Road
              Port St. Lucie, FL 34952
              Telephone(936)217-5967


              Seth Evans
              Evans Law Firm
              507 N. Washington Ave.
              Livingston, TX 77351
              Telephone: (936) 327-0232
              FAX: (936) 327-0233




                                       /s/Tasha Rose Marsh [Signature of pro se party]

                                                         12/11/2017 [Date]

              NOTES: Pursuant to Texas Rule of Appellate Procedure 6.3, a party=s lead counsel must be
               seized. Service on other attorneys for that party is optional, but must be listed above if
             they are served. Pursuant to Texas Rule of Appellate Procedure 52.7(c), the record must be
                                  served on each party in an original proceeding.




                                                                        12/11/2017 MON 16:25 [TX/RX NO 7328]      g]025
Tasha Rose Marsh (Pro Se flppellant)To:Carol Rnne Harley                                                         16:15 12/11/17 ET Pg    1-25




                   Recipient Information:                                                  FAX COVER SHEET
                  To:      Carol Anne Harley
                   Fax#:     14098358497
                  Subject:

                  Sender Information:
                   From: Tasha Rose Marsh (Pro Se Appellant)
                   Pages: 25
                   Date:  Dec 11, 2017

                  Comments:


                   Please find herein my Reply Brief for the Ninth Circuit Court of Appeals, CAUSE NO: 0917-00184-CV.
                  TASHA ROSE MARSH




              If you didn't receive this fax in your email you                   Send and receive faxes through your
              need:
                                                                                 email, online or smartphone.

                                                                                  No paper, ink, or 2nd phone line required.
                                                                                 Includes a real fax number!
                           faxing simplified, anytime, anywhere.



                                                     Try it free for 30 days at myfax.com

                   MyFax® is an award-winning Internet fax service that requires no hardware or software. All you need is Internet
                   access, a MyFax account, and an emaii address. There is no contract to sign, no setup fees, and you can cancel
                   anytime. Try it FREE for 30 days - Keep it for only $10 per month

                   MyFax does not tolerate fraud and abuse. If this fax is spam, promotes illegal activity or is abusive, please email
                   support@myfax com. To have your fax number placed on a Do Not Fax list, please call 1-866-208-5903

                  This fax was delivered by MyFax Free a no cost, send only version of the MyFax Internet Fax service. For more
                  "perfect for small business" online services visit wwwJ2.com




                                                                                  12/11/2017 MON 16:25 [TX/RX NO 7328]                   @001